
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 600
        [Docket No. 031031272-3272-01; I.D. 102903A]
        RIN 0648-AR76
        Fisheries of the United States; Essential Fish Habitat
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Advance notice of proposed rulemaking; consideration of revision to Essential Fish Habitat (EFH) guidelines.
        
        
          SUMMARY:
          NMFS is seeking public input on the EFH guidelines promulgated through regulation in the January 17, 2002, final rule.  Such input is intended to fulfill NMFS' commitment to continually evaluate the efficacy of the EFH guidelines using an appropriate public process.
        
        
          DATES:
          Written comments must be received no later than 5 p.m., e.s.t., on or before January 26, 2004.
        
        
          ADDRESSES:
          Written comments must be sent to Mr. Rolland A. Schmitten, Director, Office of Habitat Conservation, NOAA National Marine Fisheries Service, F/HC, 1315 East-West Highway, Silver Spring, MD 20910.  Comments may also be sent via fax to (301) 427-2570.  Comments will not be accepted if submitted via e-mail or the Internet.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Karen Abrams at (301) 713-4300 xt. 149.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In January 2002, NMFS promulgated a final rule (67 FR 2343) that established guidelines (50 CFR 600.805 to 600.930) to assist the Regional Fishery Management Councils (Councils) and the Secretary of Commerce (Secretary) in the description and identification of EFH in fishery management plans (FMPs), the identification of adverse effects to EFH, and the identification of actions required to conserve and enhance EFH.  The final rule also detailed procedures the Secretary (acting though NMFS), other Federal agencies, and the Councils will use to coordinate, consult, or provide recommendations on Federal and state actions that may adversely affect EFH. Such guidelines promulgated through regulation were mandated in the 1996 amendments incorporated into the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)(1)(A)).  The intended effect of the guidelines is to promote the protection, conservation, and enhancement of EFH.
        After a 5-year public process, NMFS finalized the EFH guidelines in 2002.  Nevertheless, NMFS recognized that a great deal of interest remained from various stakeholders in how to integrate habitat considerations into fishery management.  As a result of this interest, NMFS committed to evaluating the efficacy of the EFH guidelines as they are implemented, to apply the lessons learned from such implementation as appropriate, and to consider changing the regulations if warranted through an appropriate public process.
        NMFS recognizes that implementation of the MSA's EFH provisions is complex and requires considerable species and habitat information not always equally available across species or geography.  In addition, NMFS recognizes that not all habitats exhibit the same characteristics, and that implementation of the EFH guidelines continues to attract public interest from its stakeholders. 
        Given ongoing interest in EFH and NMFS' commitment to evaluate the efficacy of the EFH guidelines through an appropriate public process, NMFS solicits input from the public regarding, (1) whether the EFH guidelines (50 CFR 600.805 to 600.930) should be revised and (2) if revisions are desired, what parts of the guidelines should be revised, how should they be revised, and why.  NMFS will use this information in determining whether to proceed with a revision to the EFH guidelines, and, if so, the issues to be addressed.
        This advance notice of proposed rulemaking has been determined to be significant for the purposes of Executive Order 12866.
        
          
          Authority:
          16 U.S.C. 1801 et. seq.
          
        
        
          Dated:  December 5, 2003.
          William T. Hogarth,
          Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 03-30728 Filed 12-10-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  